DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/569,567 filed on 09/12/2019. Claims 1, 4-6 and 21-34 are currently pending and have been considered below. Claims 1 and 21 are independent claims. Claims 28-34 are new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 30, the new claim 30 recites the phrase “wherein eliminating power supplied to the first shaft from the electric machine in response to the first condition being met prevents the electric machine from interfering with gear engagement by responding to torque from the wheels”, which is not supported by the specification or drawing. Therefore the limitations must be cancelled from the claims.
Regarding claim 31, the new claim 31 recites the phrase “wherein the electric machine is placed into a control mode that does not resist a torque applied to the electric machine by the wheels when the first or second gear ratio is engaged”, which is not supported by the specification or drawing. Therefore the limitations must be cancelled from the claims.
Regarding claim 34, the new claim 34 recites the phrase “wherein the electric machine is placed into a control mode which prevents application of torque to the first shaft during the engagement of the different gear ratio”, which is not supported by the specification or drawing. Therefore the limitations must be cancelled from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29, 30, 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the claim 29, the claim recites the phrase “engaging the first or second gear ratio applies torque from the wheels to the electric machine” renders the claim indefinite. Since this phrase is conditional, the electric machine is capable of applying torque from the wheels to the electric machine and from the electric machine to the wheels. When it works a generator, it applies torque from the wheels to the electric machine. Clarification is required. It is suggested to read as “wherein engaging the first or second gear ratio applies torque from the wheels to the electric machine when acting as a generator.”
Regarding the claim 30, the claim recites the limitation “interfering” renders the claim indefinite. It is not clear what does interfering mean here as the specification does not disclose any information about this. Clarification is required. 
Regarding the claim 31, the claim recites the limitation “a control mode” renders the claim indefinite. It is not clear what control mode mean here, does it mean speed control or torque control or any control such as stopping of the electric machine as the specification does not disclose any information about this. Clarification is required. Similar issue has been observed in claim 34 and has been rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 21-23, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. ( US 20110174557 A1)(hereinafter “Tanba”) in view of Zettel et al. (US 20090118074 A1)(hereinafter “Zettel”).
Regarding claim 1, Tanba discloses a method for operating a driveline (fig.6), comprising:
 while a first shaft (e.g. 13a, 13b) is directly and uninterruptedly connected to an electric machine (e.g. 13b is directly and uninterruptedly connected to 15), a second shaft (14) is directly and uninterruptedly  (via 16c and 16d) connected to wheels (19) of a vehicle, (see para 21-24);  
and the vehicle is in motion: 
adjusting a speed of an electric machine (15, see para 31-32) to create a first speed condition (e.g. first, third, fifth change-speed ratio, see para 26);
in response to the first condition being met, eliminating power (see para 32) supplied to the first shaft from the electric machine; and 
in response to the first speed conditioning being met and eliminating power to the first shaft, adjusting a position of a shift fork (e.g. F1-F4 using shift mechanism SM1 and SM2) to engage a different gear ratio (e.g. first, third and fifth change-speed ratio) between the first shaft and the second shaft, engaging of the different gear ratio between the first shaft and the second shaft, the engaging of the different gear ratio occurring while an axle (e.g. 18, see para 19) is rotating the second shaft and the engaging does not involve use of a friction clutch (e.g. D1-D4; synchromesh mechanism using shift fork F1-F4 and shift sleeve, M, see para 23)
However, Tanba fails to disclose a first speed condition where a speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft.
Zettel discloses a method for operating a driveline (fig. 1) wherein adjusting a speed of an electric machine (e.g. MG-A/B) such that a speed of a first shaft (e.g. 12) multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed (e.g. see step 120, fig. 3) amount greater than a speed of the second shaft (e.g. 64); (see abstract, para 33) and  reducing an amount of electric power supplied (para 37) to the electric machine in response to the speed of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being the threshold speed amount greater than the speed of the second shaft; (see para 39 and fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanba by substituting the concept of adjusting the speed of motor and power supply as taught by Zettel so robust and efficient operation of eletro-mechanical transmission can be achieved. (see para 5 of Zettel)
As modified, the method would have a first speed condition where a speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft.
Regarding claim 4, Tanba / Zettel teaches the method of claim 1, Tanba further discloses where a synchronizer (e.g. D1-D4) is coupled to the shift fork (e.g. F1- F4) and a first gear (e.g. first gear of gear set G1, G3, G5 on shaft 13a, see para 21 and G2, G4, G6 on shaft 13b) and a second gear (e.g. second gear of gear set G1, G3, G5, and G2, G4, G6, see para 21)  to connect the first shaft (13a/13b) and the second shaft (14).
Regarding claim 5, Tanba / Zettel teaches the method as modified according to claim 1, Tanba further discloses wherein increasing torque of the electric machine in response to the shift fork reaching an end of travel position. (see para 31-32)
Regarding claim 6, Tanba / Zettel teaches the method as modified according to the claim 1, Tanba further discloses a first gear (e.g. first gear of gear set G1, G3, G5 on shaft 13a, and G2, G4, G6 on shaft 13b, see para 21) and a second gear (e.g. second gear of gear set G1, G3, G5, and G2, G4, G6, see para 21) are located on the first shaft and are engaged with respective gears on the second shaft, and the shift fork connects the first gear or the second gear with the first shaft. 
Regarding claim 21, Tanba discloses a method for operating a driveline (fig.6), comprising:
while a first shaft (e.g. 13a, 13b) is directly and uninterruptedly connected to an electric machine (e.g. 13b is directly and uninterruptedly connected to 15), a second shaft (14) is directly and uninterruptedly connected to wheels of a vehicle, (see para 21-24);
and the vehicle is in motion: 
adjusting a speed of an electric machine (15, see para 31-32) to create a first speed condition (e.g. first, third, fifth change-speed ratio, see para 26);
in response to the first condition being met, eliminating torque (see para 32) supplied to the first shaft from the electric machine; and 
after eliminating power to the first shaft, adjusting a position of a shift fork (e.g. F1-F4 using shift mechanism SM1-SM2) to engage a different gear ratio (e.g. first, third and fifth change-speed ratio) between the first shaft and the second shaft, engaging of the different gear ratio between the first shaft and the second shaft, the engaging of the different gear ratio occurring while an axle (e.g. 18, see para 19) is rotating the second shaft and the engaging does not involve use of a friction clutch (e.g. D1-D4; synchromesh mechanism using shift fork F1-F4 and shift sleeve, M, see para 23)
However, Tanba fails to disclose a first speed condition where a speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft and an overshoot speed and reducing the speed of the fist shaft from overshoot speed.
Zettel discloses a method for operating a driveline (fig. 1) wherein adjusting a speed of an electric machine (e.g. MG-A/B) such that a speed of a first shaft (e.g. 12) multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed (e.g. see step 120, fig. 3) amount greater than a speed of the second shaft (e.g. 64) and an overshoot speed (e.g. see step 130, fig. 3 and para 31-35 and abstract) and eliminating of torque (e.g. step 190, fig. 3 and para 40) to the first shaft and the speed of the first shaft reducing from the overshoot speed (e.g. 195, fig. 3) in response to the speed of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being the threshold speed amount greater than the speed of the second shaft and the overshoot speed; (see para 39 and fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanba by substituting the concept of adjusting the speed of motor and power supply as taught by Zettel so robust and efficient operation of eletro-mechanical transmission can be achieved. (see para 5 of Zettel)
As modified, the method would have a first speed condition where a speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft and an overshoot speed and reducing the speed of the fist shaft from overshoot speed.
Regarding claim 22, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein a synchronizer (e.g. D1-D3)  is coupled to the shift fork (e.g. F1-F4).
Regarding claim 23, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein in a time between the eliminating of torque to the first shaft and the adjusting of the position of the shift fork, the speed of the first shaft decreases (e.g. as the torque is eliminated, the first shaft slows down) and a difference between the speed of the first shaft and the second shaft decreases.
Regarding claim 26, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein when torque to the first shaft is eliminated, the electric machine does not produce torque or absorb driveline torque.
Regarding claim 27, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein the adjusting the speed of the electric machine, the eliminating the torque, and the adjusting a position of a shift fork (e.g. M of F1- F4) occur while a requested torque is non-zero and a vehicle is moving. (see para 31)
Regarding claim 28, Tanba / Zettel teaches the method as modified according to the claim 1, Tanba further discloses wherein the only clutch or disconnect in the driveline is between the first and second shaft. (e.g. cluches C1, C2, SM1 and SM2 are between 13 and 14, see para 35)
Regarding claim 29, Tanba / Zettel teaches the method as modified according to the claim 1, Tanba further discloses wherein engaging the first or second gear ratio applies torque from the wheels to the electric machine. (since the electric machine 15 is a motor/generator (see para 25), it has a torque generating capability from the wheels to the electric machine which is known in the art.)
Regarding claim 30, Tanba / Zettel teaches the method as modified according to the claim 1, Tanba further discloses wherein eliminating power supplied to the first shaft from the electric machine in response to the first condition being met prevents the electric machine from interfering with gear engagement by responding to torque from the wheels. (e.g. elimination of the power supply to the first shaft from the electric motor causes the first gear shift mechanism SM to return to a neutral position, (see para 32) therefore prevents the electric machine from interfering with gear engagement as best understood.)
Regarding claim 31, Tanba / Zettel teaches the method as modified according to the claim 1, Tanba further discloses wherein the electric machine is placed into a control mode that does not resist a torque applied to the electric machine by the wheels when the first or second gear ratio is engaged. (e.g. when the electric machine acts as generator, a torque can be applied to the electric machine by the wheels when the first or second gear ratio is engaged and when the electric machine is placed into a control mode, which is known in the art.)
Regarding claim 32, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein the electric machine is directly connected or connected through gears to the first shaft without a clutch, and wherein the second shaft is directly connected through gears (e.g. 16c, 16d) to a differential (17) and the wheels without a clutch (e.g. there is no clutch among 14, 17, and 19, see para 35).
Regarding claim 33, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses wherein rotation of the wheels drives the second shaft during the adjusting of the speed of the electric machine and the engaging of the different gear ratio. (please note: since the electric machine is a motor/generator, it has a torque generating capability from the wheels to the electric machine via shaft and gear which is known in the art.)
Regarding claim 34, Tanba / Zettel teaches the method as modified according to the claim 21, Tanba further discloses the electric machine is placed into a control mode which prevents application of torque to the first shaft during the engagement of the different gear ratio. (e.g. when the elimination of torque to the first shaft is occurred, the electric machine is placed into a control mode)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. ( US 20110174557 A1) in view of Zettel et al. (US 20090118074 A1) as set forth in the rejection of claim 21 and further in view of Steeby (US 5409432 A).
Regarding claim 24, Tanba / Zettel teaches all the elements of the invention as modified according to the claim 21, but fails to disclose wherein the overshoot speed is between 5 and 50 RPM. 
Steeby teaches a shifting control system wherein the overshoot speed is about 50 rpm. (see col. 2, line 13-19 and fig. 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanba / Zettel by setting the overshoot speed as taught by Steeby in order to provide smooth, high quality and rapid upshifts. (see col. 2, line27-28 of Steeby)
As modified, the method would have the overshoot speed is between 5 and 50 RPM. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. ( US 20110174557 A1) in view of Zettel et al. (US 20090118074 A1) as set forth in the rejection of claim 21 and further in view of Genies (US 6095947 A).
Regarding claim 25, Tanba / Zettel teaches all the elements of the invention as modified according to the claim 21, but fails to teach wherein the engaging the different gear ratio does not involve use of a synchronizer.
Genies teaches a control of compound transmission (fig.3) wherein the engaging the different gear ratio ( e.g. 124, and 126) does not involve use of a synchronizer (e.g. 88, jaw clutch)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the clutch device of Tanba in the manner of clutch device as taught by Genies as an obvious matter of engineering design choice.  Both clutches (such as the synchronizer of Tanba and jaw clutch of Genies) are known and suitable arrangements for a clutch device.  Further, substituting one known clutch for another known clutch involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the clutch device to a jaw clutch, as the device would still adequately function as a clutch while having the added capability of additional torque absorption over synchronizer clutch. 

Remarks and Response
The claim amendments have alleviated the previous claim rejections on 112(b) of claims and claim objections. Accordingly, these rejections have been withdrawn since the claims have been amended and cancelled. Applicant’s argument filed on 09/22/2022 have been fully considered but they are not persuasive per the reason set forth below. 
Regarding claim 1 and 21, the applicant argues “ Therefore, Tanba does not disclose performing the recited steps of claim 1, including, "while a first shaft is directly and uninterruptedly connected to an electric machine, a second shaft is directly and uninterruptedly connected to wheels of a vehicle, and the vehicle is in motion[...]." In contrast, Tanba explicitly describes using friction clutches to interrupt power and torque while shifting gears.” 
This is not persuasive. The claim is directed to “first shaft is directly and uninterruptedly connected to an electric machine and a second shaft is directly and uninterruptedly connected to wheels of a vehicle”, however the applicant did not claim the subject matter “ to interrupt power and torque while shifting gear” as the applicant argued above. Tanba includes friction clutches C1 and C2 to connect or disconnect with the engine. Tanba discloses a first shaft 13b is directly and uninterruptedly connected to an electric machine 15 and a second shaft (14) is directly and uninterruptedly connected to wheels of a vehicle. Please note  the applicant device includes a differential between the second shaft and the wheels and this is how the direct and uninterruptable is being read , in other words intervening structure can be between the second shaft and the wheels as shown in figure 2 of the instant invention, which is exactly similar with Tanba.
Applicant further argues “Similarly, Zettel likewise discloses the use of clutches C1-C4, and disengaging the clutches in order to engage different gears of the drivetrain. Therefore, even a combination of the cited references, which Applicant does not acquiesce is proper, would still not disclose nor render obvious the recited steps of claim 1 of, "while a first shaft is directly and uninterruptedly connected to an electric machine, a second shaft is directly and uninterruptedly connected to wheels of a vehicle, and the vehicle is in motion[...]." 
Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1, and of all claims depending therefrom. “ This is not persuasive. Zettel ref has been used for fist speed condition whereas speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft.
New claims: Even though the applicant mentioned in the response that the new claims may be found at least at page 14, lines 1-18 and page 16, line 3 to page 17, line 6 of Applicant's specification, as well as Applicant's FIGs. 2 and 3 and their corresponding description. However, new claims 30, 31 and 34 has not been found in the specification or drawing as mentioned by the applicant.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Tanisha (US 20070278022 A1) discloses a shift control apparatus and method switches a hybrid drive (HEV) mode to an electric drive (EV) mode without engine stoppage shock or eliminates gear shifting shock in an electric vehicle. In response to a decrease in accelerator opening APO, a request for fourth-to-fifth upshift is issued, then request for HEV-to-EV mode shift is issued. At the time of the upshift, a direct clutch D/C is disengaged. At a first time interval after the mode shift is issued, a first clutch is disengaged. At a second time interval after the mode shift is issued, the engine begins to stop and the rotational speed of the motor-generator is controlled so that the speed falls to a predetermined rotational speed close to an after-gearshift rotational speed within a target shifting time interval. When the rotational speed reaches the predetermined rotational speed, a front brake Fr/B is engaged to perform a fourth-to-fifth upshift, and the torque of the motor is controlled so as to engage the one-way clutch smoothly.
Cho et al. (US 20180162362 A1) teaches a shifting control method wherein the overshoot speed is about 50 rpm. (see para 31, 54 and fig. 3 of step S10)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655